       IN THE UNITED STATES DISTRICT COURT FOR THE
              WESTERN DISTRICT OF OKLAHOMA
UNITED STATES OF AMERICA,     )
                              )
              Plaintiff,      )
                              )
-vs-                          )   Case No. CIV-15-640-F
                              )
REAL PROPERTY LOCATED AT      )
8201 GLADE AVENUE,            )
OKLAHOMA CITY, OKLAHOMA       )
73132, et al.,                )
                              )
              Defendants.     )

UNITED STATES OF AMERICA,     )
                              )
              Plaintiff,      )
                              )
-vs-                          )   Case No. CIV-15-963-F
                              )
$11,250.27 IN UNITED STATES   )
CURRENCY, SEIZED FROM FIRST   )
FIDELITY BANK, ACCOUNT        )
NUMBER XXXXXX5904, HELD IN    )
THE NAME OF JOHNNY            )
ENTERPRISES,                  )
                              )
              Defendants.     )

UNITED STATES OF AMERICA,     )
                              )
              Plaintiff,      )
                              )
-vs-                          )   Case No. CIV-15-1056-F
                              )
82 BOXES ASSORTED DRUG        )
PARAPHERNALIA, VALUED AT:     )
$330,455.50, et al.,          )
                              )
              Defendants.     )
                                       ORDER

      Before the court are the United States’ Motion to Strike the Amended Verified
Claim and Statement of Interest for Xiang Yu Ren aka Johnny Ren as Bailee for Wei
Yu Ren aka Wendy Ren (doc. no. 77) and the United States’ Motion to Strike the
Amended Verified Claim Filed by Xiang Yu Ren aka Johnny Ren (doc. no. 78).
Claimant Xiang Yu Ren aka Johnny Ren has responded to the motions and the time
for reply has expired. Upon due consideration, the court finds that the motion should
be granted.
      In its February 9, 2019 order (doc. no. 69), the court resolved the issue of
whether the fugitive disentitlement doctrine codified in 28 U.S.C. § 2466 applies to
Johnny Ren. The court concluded that the doctrine applied and based on its
application, the court, exercising its discretion, concluded that Johnny Ren was
disallowed “from using the resources of the court in furtherance of a claim” and that
he “[did] not have standing to assert a claim in this civil forfeiture proceeding.” Id.
at p. 4.   In light of the court’s previous ruling and with no sufficient basis to
reconsider that ruling, the court finds that Johnny Ren lacks standing to assert a claim
in this civil forfeiture proceeding, and, therefore, the court concludes that his
previously-filed amended claims should be stricken.
      Accordingly, the United States’ Motion to Strike the Amended Verified Claim
and Statement of Interest for Xiang Yu Ren aka Johnny Ren as Bailee for Wei Yu
Ren aka Wendy Ren (doc. no. 77) and the United States’ Motion to Strike the
Amended Verified Claim Filed by Xiang Yu Ren aka Johnny Ren (doc. no. 78) are
GRANTED.
      The Amended Verified Claim and Statement of Interest for Xiang Yu Ren aka
Johnny Ren (doc. no. 40), filed June 25, 2018, is STRICKEN. The Amended
Verified Claim and Statement of Interest for Xiang Yu Ren aka Johnny Ren as Bailee



                                           2
for Wei Yu Ren aka Wendy Ren (doc. no. 42), filed June 25, 2018, are also
STRICKEN.
        DATED this 28th day of January, 2020.




15-1056p023.docx




                                         3
